 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10       ANTONIO ROMANCORREA,                           Case No. 1:20-cv-00242-NONE-JDP
11                       Plaintiff,                     ORDER TO SHOW CAUSE WHY CLAIMS
                                                        SHOULD NOT BE DISMISSED AS BARRED
12            v.                                        BY THE FAVORABLE-TERMINATION
                                                        RULE
13       SUPERIOR COURT OF CALIFORNIA,
         COUNTY OF RIVERSIDE, et al.                    ORDER THAT, IF PLAINTIFF DOES NOT
14                                                      WISH TO PURSUE AN APPLICATION FOR
                         Defendants.                    HABEAS CORPUS, HE FILE AN AMENDED
15                                                      COMPLAINT
16                                                      THIRTY-DAY DEADLINE
17                                                      ORDER THAT THE CLERK’S OFFICE
                                                        SEND PLAINTIFF AN APPLICATION FOR
18                                                      A WRIT OF HABEAS CORPUS
19
             Plaintiff Antonio Romancorrea is a state prisoner proceeding without counsel in this civil
20
     rights action.1 Plaintiff argues that his conviction and sentence are unlawful, and requests relief
21
     “for being incarcerated for the crime that [he] did not commit.” ECF No. 1 at 6.
22
             Habeas relief is the exclusive remedy for a prisoner challenging the fact or duration of his
23
     confinement. See Heck v. Humphrey, 512 U.S. 477, 481 (1994). Even if plaintiff wishes to
24
     obtain relief other than his release—relief that might properly be channeled through a civil rights
25
     complaint rather than a habeas petition—plaintiff would first need to show that his underlying
26
27
     1
      On the first page of plaintiff’s complaint form, he has not filled in any of the boxes indicating
28   how the court has jurisdiction over the action. ECF No. 1 at 1.
                                                        1
 1   conviction has been invalidated. See Heck, 512 U.S. at 487. Accordingly, the court orders

 2   plaintiff to make such a demonstration. If he cannot, we will recommend that his claims be

 3   dismissed as barred by the so-called favorable-termination rule of Heck v. Humphrey.

 4           Instead of filing this lawsuit, plaintiff may wish to file a petition for habeas corpus. If so,

 5   that petition should comply with the requirements of 28 U.S.C. § 2254, including the requirement

 6   of § 2254(b)(1)(A) that the petitioner has first “exhausted the remedies available in the courts of

 7   the State” in which he was convicted. In other words, before he is able to receive relief here in

 8   federal court, plaintiff must have finished the appeals process in his state of conviction.

 9           The court notes that plaintiff’s complaint includes brief allegations that he has limited law

10   library access, lives in a facility that has leaks, and works in a kitchen space that is dirty and

11   slippery. See ECF No. 1 at 5. These allegations are different from the main thrust of plaintiff’s

12   complaint—which concerns his conviction and incarceration—and, standing along, they are

13   insufficient to state a claim. They do not identify any defendants that have deprived plaintiff of a

14   right. To state a claim under 42 U.S.C. § 1983, for example, a plaintiff must show that a

15   defendant acting under color of state law caused an alleged deprivation of a right secured by

16   federal law. See Soo Park v. Thompson, 851 F.3d 910, 921 (9th Cir. 2017).

17           More broadly, a complaint must contain a short and plain statement that plaintiff is

18   entitled to relief, Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is

19   plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility

20   standard does not require detailed allegations, but legal conclusions do not suffice. See Ashcroft
21   v. Iqbal, 556 U.S. 662, 678 (2009). If the allegations “do not permit the court to infer more than

22   the mere possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint

23   need not identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d

24   1024, 1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations

25   that give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257,

26   1264 n.2 (9th Cir. 2006) (en banc) (citations omitted).
27           Should plaintiff wish to pursue a claim that prison officials have deprived him of a federal

28   right—and, again, the court believes plaintiff is primarily interested in challenging the fact of his
                                                          2
 1   conviction or incarceration—he must submit an amended complaint that makes those allegations

 2   in more detail.

 3   ORDER

 4             1. Plaintiff has thirty days to show cause why his central claim of illegal incarceration

 5   should not be dismissed as barred by Heck v. Humphrey. Plaintiff may make this showing by

 6   demonstrating that his underlying conviction has been invalidated.

 7             2. Alternatively, or in addition, plaintiff may wish to file an amended complaint that

 8   focuses on alleged constitutional deprivations in his prison. Any amended complaint will

 9   supersede the original complaint, Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir.

10   2012) (en banc), and it must be complete on its face without reference to the prior, superseded

11   pleading, see E.D. Cal. Local Rule 220. Once an amended complaint is filed, the original

12   complaint no longer serves any function in the case. Therefore, in an amended complaint, as in

13   an original complaint, each claim and the involvement of each defendant must be sufficiently

14   alleged. The amended complaint should be titled “First Amended Complaint,” refer to the

15   appropriate case number, and be an original signed under penalty of perjury.

16             3. The clerk’s office is ordered to send plaintiff an application form for a writ of habeas

17   corpus.

18             4. Failure to comply with this order may result in dismissal of this action.

19
     IT IS SO ORDERED.
20
21
     Dated:       March 24, 2020
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24   No. 205.
25

26
27

28
                                                          3
